Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “the pixel area”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the pixel area” is interpreted as “a pixel area”. Claims 2-15 are rejected as being dependent upon rejected base claim. 
Claim 3 recites a limitation “the edges of the LED backplane”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the edges” is interpreted as “edges”.

Claim 6 recites a limitation “the edges of the LED backplane”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the edges” is interpreted as “edges”. Claim 7 is rejected as being dependent upon rejected base claim. 
Claim 10 recites a limitation “Ex”, which is not defined. 
Claim 13 recites the limitations “… the first layer lenslets … the beams … the corresponding vertical aperture stripes … the second lens layer … the final directions … the first layer”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the above limitations are interpreted as“… first layer lenslets … beams … corresponding vertical aperture stripes … second lens layer … final directions … first layer”.
Claim 14 recites a limitation “the video signal”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the video signal” is interpreted as “video signal”. 
Claim 17 depends on claim 15 and recites a limitation “The method of claim 15, further comprising the steps of …”. However, claim 15 and its corresponding independent claim 1 are directed to an apparatus “3D light field LED wall display”. For the purpose of the examination, claim 17 is interpreted as being dependent upon claim 16.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
5.	Claims 1-4, 10, and 16 are rejected under 35 U.S.C. 103 as unpatentable over Kaehler (US 20170223344 A1) in view of Saigo (US 20150249820 A1).
Regarding claim 1, Kaehler (e.g., Figs. 1-14) discloses modular 3D light field LED wall display (e.g., display apparatus shown in Figs. 1, 5, and 11) composed of uniform panels (10) (display panels 101), connected to each other mechanically and electrically (Figs. 1, 5, and 11), each of the uniform panels (10) (display panel 101) comprising 
- a LED backplane (30) (Fig. 2; backplane) comprising pixels (P) (Fig. 2; pixels 225), each incorporating multiple LED emitters (20) (Fig. 2; each pixel 225 including a plurality of LEDs 205; [0050]), 
- an optical means (Figs. 2-3; lens array 210) placed over the LED emitters (20) (Figs. 2-3; LEDs 205) to direct multiple light beams (Figs. 2-3; light emitted from LEDs 205) into multiple directions from each pixel (P) (Fig. 3; light directions), 
- the panels further comprising LED driver electronics (34) (Fig. 1; control circuit 110 including pixel driving electronics 112; [0042], [0055], and [0114]) and connectors (35) (Fig. 1; electrical and mechanical connections), 

- the LED emitters (20) are arranged in a predetermined pattern within a pixel (P) (Figs. 2-3; arrangement of LEDs 205 within a pixel 225), 
- each LED emitter (20) (Figs. 2-3; LEDs 205) is associated to one direction as a function of its position within the pixel area (p) (Figs. 2-3; area of pixel 225) and the light beams (Ll...LN) can be individually controlled (Fig. 3; light beam from each LED 205), and 
- the optical means is realized as a panel optics (40) (Figs. 2-3; lens array 210) having the same size and form as the panel (Figs. 2-3; panel 101), comprising multiple optical surfaces, forming a lens array (Figs. 2-3; lens array 210, comprising multiple optical surfaces), containing integer number of straight oriented lenslets (42) with straight edges (Figs. 2-3; lenslets 215; [0053]), corresponding to the pixel (P) arrangement (Figs. 2-3; pixels 225), forming a seamlessly tile-able array (Figs. 2-3), 
- the light beam from each LED emitter (20) (Fig. 3; light beam from each LED 205) is directed into one direction by the panel optics (40) (Figs. 2-3; lens array 210), and the light beams (L1... LN) emitted from the pixel (P) into the multiple directions (Fig. 3; multiple light beams from LEDs 205) have a divergence σ in order to cover a contiguous angular range α in a single lobe (Fig. 3); 
- the multiple light beams (L1...LN) from all the pixels (P) generate a continuous 3D light field providing a natural 3D view over a wide field-of-view (FOV) (Figs. 2-3; 3D light field display; [0050]-[0058]). 

(Fig. 3). The examiner further cites Saigo as a reference. Saigo (e.g., Figs. 6-12) discloses a 3D light field LED display similar to that disclosed by Kaehler, comprising 
- a LED backplane (30) (Figs. 7-8 and 11-12; backplane of LEDs 201) comprising pixels (P), each incorporating multiple LED emitters (20) (Figs. 7-8 and 11-12; each pixel P including a plurality of LEDs 201a, 201b, 201c, and 201d; [0104] and [0163]), 
- an optical means (Figs. 7-8 and 11-12; lens array 207) placed over the LED emitters (20) (Figs. 7-8 and 11-12; LEDs 201) to direct multiple light beams (Figs. 7-8 and 11-12;  light emitted from LEDs 201) into multiple directions from each pixel (P) (Figs. 11-12), 
- the panels further comprising LED driver electronics (34) (Fig. 10; LED driving electronics) and connectors (35) (Fig. 10; electrical connections), 
characterized in that 
- the LED emitters (20) are arranged in a predetermined pattern within a pixel (P) (Figs. 7-8 and 11-12;  arrangement of LEDs 201 within a pixel P), 
- each LED emitter (20) (Figs. 7-8 and 11-12; LED 201) is associated to one direction as a function of its position within the pixel area (p) (Figs. 7-8 and 11-12;  area of pixel P including a plurality of LEDs 201a, 201b, 201c, and 201d) and the light beams (Ll...LN) can be individually controlled (Figs. 11-12; individual control of each LED 201; [0140]-[0141] and [0146]-[0147]), and 
- the optical means is realized as a panel optics (40) (Fig. 8; lens array 207) having the same size and form as the panel (Fig. 8; display panel comprising light emitting elements 201), comprising multiple optical surfaces, forming a lens array (Figs. 7-8 and 11-12; lens array 207, comprising multiple optical surfaces), containing integer number of straight oriented lenslets (42) with straight edges (Figs. 7-8 and 11-12; lenslets 208; [0162]), corresponding to the pixel (P) arrangement (Figs. 7-8 and 11-12; pixels arrangement), forming a seamlessly tile-able array (Figs. 7-8), 
- the light beam from each LED emitter (20) (Figs. 11-12; light beam from each LED 201) is directed into one direction by the panel optics (40) (Figs. 11-12; lens array 207), and the light beams (L1... LN) emitted from the pixel (P) into the multiple directions (Figs. 11-12; multiple light beams from LEDs 201) have a divergence σ in order to cover a contiguous angular range α in a single lobe (Figs. 11-12); 
- the multiple light beams (L1...LN) from all the pixels (P) generate a continuous 3D light field providing a natural 3D view over a wide field-of-view (FOV) (Figs. 7-8 and 11-12; 3D light field display). 

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Saigo to the display device of Kaehler. The combination/motivation would be to provide a 3D light field display apparatus with a reduced crosstalk and an improved image quality.

Regarding claim 2, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 1, Kaehler (e.g., Figs. 1-14) discloses wherein the LED emitters (20) are selected from the group comprising SMD LED packages (21) including more chips, particularly R,G,B LED chips (22), LED chips (22), microLEDs chips (23), and microLED array (LEDs; [0050]). Saigo (e.g., Figs. 6-12) also discloses wherein the LED emitters (LEDs; [0104] and [0163]).

Regarding claim 3, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 1, Saigo (e.g., Figs. 6-12) discloses wherein the panel (10, 11) comprising a LED backplane (30) (Fig. 7; backplane of LEDs 201), with LED emitters (20) arranged in a periodic structure of pixels P up to the edges of the LED backplane (30) (Fig. 7; arrangement of LEDs 201), with an inactive boundary along the edges having the width of less than the half of the gap g in between the pixels (Fig. 7; arrangement of LEDs 201). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Saigo to the display device of Kaehler. The combination/motivation would be to provide a 3D light field display apparatus with a reduced crosstalk and an improved image quality.

Regarding claim 4, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 1, Kaehler (e.g., Figs. 1-14) discloses wherein the panel optics (40) comprises one or more optical layers (41) forming a tile-able lens array (43) (Figs. 2-3; one layer lens array 210), consisting of lenslets (42) (Figs. 2-3; lenslet 215) of corresponding dimensions as the pixels P (Figs. 2-3; pixels 225), the optics associated to a pixel project substantially collimated light beams only from the LED emitters (20) located in the associated pixel area p (e.g., Fig. 3A and [0055]), while blocking light in (e.g., Fig. 3A).

Regarding claim 10, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 1, Saigo (e.g., Figs. 6-12) discloses wherein the LED emitters (20) are arranged with a shift (d) larger than Ex (e.g., Figs. 7-8; shift of LEDs 201) and Kaehler (e.g., Figs. 1-14) discloses the panel optics (40) is slightly defocused, or incorporates a corresponding diffusing functionality (e.g., Figs. 3B and 3C; slightly defocused). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Saigo to the display device of Kaehler. The combination/motivation would be to provide a 3D light field display apparatus with a reduced crosstalk and an improved image quality.

Regarding claim 16, Kaehler (e.g., Figs. 1-14) discloses method for displaying 3D light field images on a 3D light field LED wall display (e.g., display apparatus shown in Figs. 1, 5, and 11) composed of uniform panels (10) (display panels 101), connected to each other mechanically and electrically (Figs. 1, 5, and 11), each of the uniform panels (10) comprising 
- a LED backplane (30) (Fig. 2; LED backplane) comprising pixels (P) (Fig. 2; pixels 225), each incorporating multiple LED emitters (20) (Fig. 2; each pixel 225 including a plurality of LEDs 205; [0050]), 
(Figs. 2-3; lens array 210) placed over the LED emitters (20) (Figs. 2-3; LEDs 205) to direct multiple light beams (Figs. 2-3; light emitted from LEDs 205) into multiple directions from each pixel (P) (Fig. 3; light directions), 
- the panels further comprising LED driver electronics (34) (Fig. 1; control circuit 110 including pixel driving electronics 112; [0042], [0055], and [0114]) and connectors (35) (Fig. 1; electrical and mechanical connections), comprising the steps of 
- direct the light beam from each LED emitter (20) into one direction by the panel optics (40) (Figs. 2-3; lens array 210 directs the light beam from each LED 205), 
- generating L1...LN light beams by controlling the N different LED emitters (20) in the pixel area (p), and deflecting by the panel optics (40) (Fig. 3; multiple light beams from LEDs 205), into different directions in a single lobe (Fig. 3), with a divergence σ to contiguously cover the angular range α (Fig. 3), 
- seamlessly tiling the panels (10) into an assembly (Figs. 1, 5, and 11; display assembly), and the multiple light beams (Ll...LN) emitted from all the pixels (P) of the multiple panels (10) generate a continuous 3D light field providing a natural 3D view over a wide field-of-view (FOV) (Figs. 2-3; 3D light field display; [0050]-[0058]).

Kaehler does not disclose individually controlling each of the multiple LED emitters (20) in each of the pixel areas (p). However, Saigo (e.g., Figs. 6-12) discloses a method for displaying 3D light field images on a 3D light field LED display similar to that disclosed by Kaehler, the display comprising
(Figs. 7-8 and 11-12; backplane of LEDs 201) comprising pixels (P), each incorporating multiple LED emitters (20) (Figs. 7-8 and 11-12; each pixel P including a plurality of LEDs 201a, 201b, 201c, and 201d; [0104] and [0163]), 
- an optical means (Figs. 7-8 and 11-12; lens array 207) placed over the LED emitters (20) (Figs. 7-8 and 11-12; LEDs 201) to direct multiple light beams (Figs. 7-8 and 11-12;  light emitted from LEDs 201) into multiple directions from each pixel (P) (Figs. 11-12), 
- the panels further comprising LED driver electronics (34) (Fig. 10; LED driving electronics) and connectors (35) (Fig. 10; electrical connections), comprising the steps of 
- individually controlling each of the multiple LED emitters (20) in each of the pixel areas (p) (Figs. 11-12; individual control of each LED 201; [0140]-[0141] and [0146]-[0147]), 
- direct the light beam from each LED emitter (20) into one direction by the panel optics (40) (Figs. 11-12; lens array 207 directs the light beam from each LED 201), 
- generating L1...LN light beams by controlling the N different LED emitters (20) in the pixel area (p), and deflecting by the panel optics (40) (Figs. 11-12; multiple light beams from LEDs 201), into different directions in a single lobe (Figs. 11-12), with a divergence σ to contiguously cover the angular range α (Figs. 11-12), 
- the multiple light beams (Ll...LN) emitted from all the pixels (P) of the multiple panels (10) generate a continuous 3D light field providing a natural 3D view over a wide field-of-view (FOV) (Figs. 7-8 and 11-12; 3D light field display).


Regarding claim 5, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 4, but does not disclose wherein the panel optics (40) comprises more optical layers (41). However, Kroon (e.g., Figs. 1-3) discloses a 3D light field display, wherein the panel optics (40) comprises more optical layers (41) (e.g., Fig. 6; multiple layer lens array), and wherein the multiple optical layers (41) in the panel optics (40) are realized as stacked optical plates (46) (e.g., Fig. 6; stacked multiple layer lens array), made of glass or various optical plastics ([0134]; glass or plastics), the optical layers (41) further comprising at least one element selected from the group comprising multiple optical surfaces, incl. aspherical surfaces, apertures, optical surfaces with diffusing characteristics, shading structures, painted shapes, optical coatings, antireflective, antiglare layers, scratch resistant protective layers on the outer surface, etc (e.g., Fig. 6; multiple layer lens array comprising multiple optical surfaces). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kroon to modify the lens array of the 3D display device of Kaehler in view of Saigo. The combination/motivation would be to provide a 3D light field display apparatus for directing different views to different spatial positions with a reduced crosstalk.


Regarding claim 6, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 1, Kaehler (e.g., Figs. 1-14) discloses the display comprising full-parallax 3D LED panels (11), comprising LED chips (23) on a backplane (33) (Fig. 2; LEDs 205 on a backplane; [0050]) with the panel optics (40) (Figs. 2-3; lens array 210), wherein the backplane (33) and the panel optics (40) overlay size is substantially equal to the panel (11) size (Figs. 2-3; lens array 210 and backplane of LEDs 205), and the LED chips (23) are arranged in groups, constituting pixels P (Fig. 2; 225 including a plurality of LEDs 205; [0050]), over the entire backplane (33) area up to the edges of the TFT backplane (33), with a gap less than g/2 (Fig. 2). Saigo discloses the same features (Fig. 7). Kaehler and Saigo do not disclose the display panel comprising microLED chips (23).  However, Iguchi (Figs. 1-11) discloses a 3D light field display similar to that disclosed by Kaehler in view of Saigo, comprising full-parallax 3D LED panels (11) (LED panel 10), comprising microLED chips (23) (micro LEDs 14, 15, and 16) with the panel optics (40) comprising multiple layers of spherical lens arrays (45) (lens array 50 and lens array 17), realized as optical plates (46) (lens array 50 and lens array 17), and the microLED chips (23) are arranged in groups, constituting pixels P (one pixel includes micro LEDs 14, 15, and 16). Iguchi does not expressly disclose the TFT backplane as claimed. However, the claimed feature is well known in micro LED devices. As an example, Chang (e.g., Figs. 1-6) discloses a micro-LED display panel, comprising microLED chips (23) (e.g., Figs. 4-5; micro LEDs 130a. 130b, or 130c; [0054]) on a TFT backplane (33) (e.g., Figs. 4-5; TFT backplane 2000 includes driving TFTs; [0063]), wherein the microLED chips (23) (e.g., Figs. 4-5; micro LEDs 130a. 130b, or 130c ) are over the entire TFT backplane (33) area up to the edges of the TFT backplane (33) (e.g., Figs. 4-5; TFT backplane 2000). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Iguchi and Chang to substitute the LEDs with micro LEDs for the 3D display device of Kaehler in view of Saigo. The micro LED display has advantages such as improved stability and longer lifetime.

Regarding claim 7, Kaehler in view of Saigo and further in view of Iguchi and Chang discloses the 3D light field LED wall display of claim 6, comprising full-parallax 3D LED panels (11), Chang (e.g., Figs. 1-6) discloses wherein multiple microLED panels (11) (e.g., Figs. 4-5; micro LED display panels) comprising LED driver electronics (34) (LED driving circuits 230 or 240; [0063]-[0065]) and connectors (35) (connectors 300 or 340; [0063]-[0065]) are placed seamlessly tiled to each other and connected to a common control board (3) (drive IC or common electrode 140; [0058] and [0062]), having input connectors (5) (connectors 300 or 340; [0063]-[0064]), in a mechanics (4) (e.g., Figs. 4-5), realizing a fully functional 3D display unit (e.g., Figs. 1-6; 3D display). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Iguchi and Chang to substitute the LEDs with micro LEDs for the 3D display device of Kaehler in view of Saigo. The micro LED display has advantages such as improved stability and longer lifetime.


Regarding claim 8, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 1, Kaehler (e.g., Figs. 1-14) and Saigo (e.g., Figs. 6-12) disclose wherein the panel optics (40) comprises one or more layers of cylindrical lens arrays (44), realized as optical plates (46) (Kaehler’s Figs. 2-3 and [0053], Saigo’s 11-12 and [0162]; one layer cylindrical lens array), and the panel (10) further comprising LED driver electronics (34) and connectors (35) (Kaehler’s Fig. 1 and Saigo’s Fig. 10). Kaehler and Saigo do not disclose the LED backplane (30) is realized as a multi-layer printed circuit board. However, Chung (Figs. 1-5) discloses the LED backplane (30) is realized as a multi-layer printed circuit board (31, 32) (Figs. 3-5; multi-layer printed circuit board) holding the SMD LED packages (21) (Figs. 3-5; LEDs 30), the directly bond LED chips (22) (Figs. 3-5; LEDs 30), or a TFT backplane (33) holding the microLED chips (23). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the PCB as taught by of Chung to the LEDs as taught by Kaehler in view of Saigo. The printed circuit board with multiple-layered structures would increase heat dissipation and improve LED performance.

9.	Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as unpatentable over Kaehler (US 20170223344 A1) in view of Saigo (US 20150249820 A1) and Chung (US 20070081340 A1) and further in view of Iguchi (US 20190243149 A1).
(e.g., Figs. 1-14) and Saigo (e.g., Figs. 6-12) disclose wherein the LED emitters (20), selected from the group comprising SMD LED packages (21) including more chips, particularly R,G,B LED chips (22), LED chips (22), microLEDs chips (23), but do not disclose wherein the LED emitters are shifted relative to each other as claimed. However, Iguchi (Figs. 1-11) discloses a 3d light field display panel, wherein the LED emitters (20), selected from the group comprising SMD LED packages (21) including more chips, particularly R,G,B LED chips (22), LED chips (22), microLEDs chips (23) (R LED 14, G LED 15, and B LED 16), are shifted relative to each other horizontally within the pixel area (p) with a distance (d) substantially corresponding to the horizontal extension (E)) of the light emission area (E) of the LED emitter (20) (e.g., Fig. 9 or 11; shift of LEDs), and the shift (d) is in a range between %2 EX and 10 Ex , preferably in a range between % Ex and 5 Ex and even more preferably in a range between ' EX and 2 E" (e.g., Fig. 9 or 11; shift of LEDs). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Iguchi to the 3D display device of Kaehler in view of Saigo and Chung. The combination/motivation would be to provide a 3D light field display apparatus for directing different views to different spatial positions with a reduced crosstalk.

Regarding claim 11, Kaehler in view of Saigo and further in view of Chung discloses the 3D light field LED wall display of claim 8, but does not disclose wherein multiple LED chips (22), preferably R, G, B LED chips (22) are located in the same (Figs. 1-11) discloses a 3D light field display panel, wherein multiple LED chips (22), preferably R, G, B LED chips (22) are located in the same horizontal position within the pixel area (p) corresponding to an emitting direction (e.g., Fig. 9; arrangement of R LED, G LED, and B LED). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Iguchi to the 3D display device of Kaehler in view of Saigo and Chung. The combination/motivation would be to provide a colorful 3D light field display apparatus for directing different views to different spatial positions with a reduced crosstalk.

Regarding claim 12, Kaehler in view of Saigo and further in view of Chung discloses the 3D light field LED wall display of claim 8, but does not disclose the arrangement of the LED emitters as claimed. However, Iguchi (Figs. 1-11) discloses a 3D light field display panel, wherein LED emitters (20) in the pixel area (p) are arranged in rows (e.g., Figs. 9 and 11; arrangement of R LED, G LED, and B LED), with a period substantially corresponding their physical dimension (L) and the necessary clearances (c), the pixel area (p) containing multiple rows, each shifted substantially with Ex relative to each other (e.g., Figs. 9 and 11; arrangement of R LED, G LED, and B LED), where the optically neighboring LED emitters (20) are placed in subsequent rows, or advantageously in rows other than the adjacent row (e.g., Figs. 9 and 11; arrangement of R LED, G LED, and B LED). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Iguchi to the 3D display device of Kaehler in view of Saigo and Chung. The 

13.	Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Kaehler (US 20170223344 A1) in view of Saigo (US 20150249820 A1) and Chung (US 20070081340 A1) and further in view of Kroon (US 20160373733 A1).
Regarding claim 13, Kaehler in view of Saigo and further in view of Chung discloses the 3D light field LED wall display of claim 8, but does not disclose wherein the panel optics (40) comprises two layers of cylindrical lens array as claimed. However, Kroon (e.g., Figs. 1-3) discloses a 3D light field display, wherein the panel optics (40) comprises two layers of cylindrical lens array (44) (e.g., Fig. 6 and [0089]; two layers of cylindrical lens arrays 60 and 64) with apertures between the lenslets (42) (e.g., Fig. 6) wherein the first layer lenslets (42) focus the beams horizontally into the corresponding vertical aperture stripes (e.g., Fig. 6 and [0086]-[0092]), the second lens layer (412 targets the light beams into the final directions without vertical deflection (e.g., Fig. 6 and [0086]-[0092]), and the first layer (411) is directly bond or overmoulded to the LED backplane (30) (e.g., Fig. 6; LED backlight 66). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kroon to modify the lens array of the 3D display device of Kaehler in view of Saigo and Chung. The combination/motivation would be to provide a 3D light field display apparatus for directing different views to different spatial positions with a reduced crosstalk.


Regarding claim 14, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 1, but does not disclose the at least one cabinet (2) as claimed. However, Hall (e.g., Figs. 1-7, 29-32, and 38-39) discloses a LED wall display, assembled of at least one cabinet (2), each of the cabinets (2) comprising multiple uniform seamlessly tiled panels (10, 11) (e.g., Fig. 1; display panels 104), a control board (3) (e.g., Fig. 2; control electronics) with input and output connectors (5) (e.g., Figs. 4-5; input and output connectors) and a self-supporting mechanics (4) (e.g., Fig. 3; housing) for holding the panels (10, 11), and the panels (10, 11) (e.g., Fig. 1; display panels 104) are connected to and controlled by the control board (3) (e.g., Fig. 2; control electronics) through connectors (35) (e.g., Figs. 4-5; input and output connectors), the control board (3) controls the panel's (10, 11) LED driving electronics (34), distributes the video signal corresponding to each of the panels (10, 11), provides the power supply for the panels (10, 11), further the control board (3) has input and output connectors (5), external control connectors, power input connector (e.g., Figs. 4-6 and [0082]-[0092]), and the cabinet (2) being itself a fully functional 3D light field display unit (e.g., Figs. 1-7 and 38-39; 3D light field display). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hall to the 3D display device of Kaehler in view of Saigo. The combination/motivation would be to provide an electrical and mechanical assembly of a 3D multiple-panel display apparatus. 

Regarding claim 15, Kaehler in view of Saigo discloses the 3D light field LED wall display of claim 1, but does not disclose a control system that can store calibration data to compensate the geometry and color distortions as claimed. However, Perkins discloses a LED wall display, comprising a control system that can store calibration data, obtained from a calibration camera or other sensors, to compensate the geometry and color distortions of the assembled 3D display (e.g., [0162]-[0163]; color compensation and matching). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Perkins to the 3D display device of Kaehler in view of Saigo. The combination/motivation would be to provide an uniform brightness and appearance of a 3D multiple-panel display apparatus.

16.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Kaehler (US 20170223344 A1) in view of Saigo (US 20150249820 A1) and further in view of Iguchi (US 20190243149 A1).
Regarding claim 17, Kaehler in view of Saigo discloses the method of claim 15, Kaehler (e.g., Figs. 1-14) discloses the method further comprising the steps of - arranging LED emitters (20) in the whole pixel area (p) in vertical and horizontal positions (Figs. 2-3), - directing the light beam received from each LED emitter (20) by the panel optics (40) into one horizontal direction, as a function of the horizontal position of the LED emitters (20) in the pixel area (p), without deflecting vertically (Figs. 2-3), - emitting large number (Figs. 2-3). Saigo discloses the same features (Figs. 7-8 and 11-12). Kaehler and Saigo do not disclose shifting the LED emitters (20) relative to each other horizontally with a distance d. However, Iguchi (Figs. 1-11) discloses a method of driving a 3D light field display similar to that disclosed by Kaehler in view of Saigo, comprising the steps of - arranging LED emitters (20) in the whole pixel area (p) in vertical and horizontal positions (Fig. 9 or 11), - shifting the LED emitters (20) relative to each other horizontally with a distance d, substantially corresponding to the horizontal extension Ex of the light emission area (E) of the LED emitters (20), and creating horizontally optically adjacent LED emitters (20) with substantially touching emission areas (E) (Fig. 9 or 11), - directing the light beam received from each LED emitter (20) by the panel optics (40) into one horizontal direction, as a function of the horizontal position of the LED emitters (20) in the pixel area (p), without deflecting vertically (Fig. 9 or 11), - emitting large number vertically extended lobes of the horizontally different light beams (L1... LN) from the pixel (P), from the horizontally optically adjacent LED emitters (20) (Fig. 9 or 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Iguchi and Chang to substitute the LEDs with micro LEDs for the 3D display device of Kaehler in view of Saigo. The combination/motivation would be to provide a 3D light field display apparatus for directing different views to different spatial positions with a reduced crosstalk.


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691